UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7214



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALLEN RAY JOHNSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-01-167)


Submitted:   December 8, 2004             Decided:   January 4, 2005


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen Ray Johnson, Appellant Pro Se.    Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Allen Ray Johnson appeals the district court’s order

dismissing his petition filed under 28 U.S.C. § 2241 (2000) for

lack of jurisdiction and denying his motion to recuse the district

court judge.*        With regard to the denial of § 2241 relief, we find

that       the    law-of-the-case        doctrine   precluded       Johnson   from

relitigating issues adjudicated in a prior appeal, United States v.

Johnson, No. 03-7128 (4th Cir. Nov. 4, 2003) (unpublished).                      See

United States v. Aramony, 166 F.3d 655, 661 (4th Cir. 1999)

(discussing doctrine and exceptions thereto); see also S. Atl. Ltd.

P’ship of Tenn. v. Riese, 356 F.3d 576, 583 (4th Cir. 2004)

(discussing mandate rule).           Accordingly, we affirm this portion of

the district court’s order on that basis.

                 Turning to the district court’s denial of Johnson’s

motion      to    recuse,    we   have   reviewed   the    record   and   find    no

reversible error.           See Liteky v. United States, 510 U.S. 540, 555

(1994); United States v. DeTemple, 162 F.3d 279, 286 (4th Cir.

1998).      Accordingly, we affirm this portion of the order for the

reasons stated by the district court.                     See United States v.


       *
      In his informal brief filed in this court, Johnson appeals
the district court’s order denying his objections as moot. See
Smith v. Barry, 502 U.S. 244, 245 (1992) (holding that document
filed within appeal period and containing information required by
Fed. R. App. P. 3(c) is functional equivalent of notice of appeal).
However, Johnson fails to challenge the ground on which the
district court relied to deny the objections and has therefore
waived appellate review. 4th Cir. R. 34(b) (“This Court will limit
its review to the issues raised in the informal brief.”).

                                         - 2 -
Johnson, No. CR-01-167 (E.D.N.C. filed June 30, 2004 & entered

July 2, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                          AFFIRMED




                              - 3 -